United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 07-1324
                                ________________


United States of America,                *
                                         *
            Appellee,                    *
                                         *       Appeal from the United States
      v.                                 *       District Court for the
                                         *       Northern District of Iowa.
Jaime Lee Orozco,                        *
                                         *       [UNPUBLISHED]
            Appellant.                   *

                                ________________

                            Submitted: October 16, 2007
                                Filed: December 6, 2007
                               ________________

Before LOKEN, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                            ________________

PER CURIAM.

       Jaime Lee Orozco pled guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 sentenced him
to 235 months’ imprisonment. Orozco appeals his sentence. We affirm.




      1
       The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       On March 24, 2006, Orozco and an accomplice entered a residence in Sioux
City, Iowa, and threatened the occupants with a gun. The police arrived after the
accomplice escaped and arrested Orozco. Orozco was indicted by a federal grand jury
and charged with being a felon in possession of a firearm. He later pled guilty to that
offense.

       At the plea hearing, Orozco was informed that the maximum sentence for this
offense was ten years’ imprisonment. See 18 U.S.C. § 924(a)(2). Before the
sentencing hearing, the presentence investigation report (“PSR”) determined that
Orozco’s two prior Iowa convictions for felony lascivious acts with a child in
violation of Iowa Code § 709.8 constituted violent felonies under the Armed Career
Criminal Act (“ACCA”), 18 U.S.C. § 924(e). Orozco did not object to the
determination that these convictions qualified as violent felonies under the ACCA.2
As noted in the PSR, these two convictions, along with a prior conviction for felony
assault, qualified Orozco as an armed career criminal, requiring a statutory minimum
sentence of fifteen years’ imprisonment and a possible maximum sentence of life. See
18 U.S.C. § 924(e)(1). Orozco also was classified as an armed career criminal
pursuant to § 4B1.4 of the United States Sentencing Guidelines. As a result, the PSR
determined Orozco’s advisory sentencing guidelines range to be 188 to 235 months’
imprisonment.

      At the beginning of the sentencing hearing, the district court first asked
Orozco’s attorney if she had the opportunity to review the PSR with Orozco. After
she responded that she and Orozco had reviewed the PSR, the court explained to
Orozco that his classification as an armed career criminal increased his maximum
possible sentence. The court then gave him an opportunity to withdraw his guilty
plea. With full knowledge that his previous convictions classified him as an armed

      2
       Orozco initially objected to the determination that these two convictions,
entered on the same day, were two separate convictions under the ACCA. However,
he withdrew this objection at sentencing.

                                         -2-
career criminal and that he faced a longer sentence based on that classification, Orozco
chose not to withdraw his guilty plea.

       Orozco now argues that the district court plainly erred when it sentenced him
as an armed career criminal based on his two prior convictions for felony lascivious
acts with a child. See United States v. Pirani, 406 F.3d 543, 549 (8th Cir. 2005)
(stating that this court reviews an argument not properly preserved for plain error). He
contends that the acts between him, then eighteen years old, and a thirteen-year-old
girl were not violent felonies because the girl consented and acts between two such
teenagers do not pose a serious potential risk of physical injury. The Government
argues that Orozco waived this argument by maintaining his guilty plea when given
an opportunity to withdraw it after learning of his armed career criminal status and the
resulting sentencing enhancements.

       We agree with the Government that Orozco waived his argument by
maintaining his guilty plea with full knowledge that he was facing a sentence based
on his classification as an armed career criminal. See United States v. Cook, 447 F.3d
1127, 1128 (8th Cir. 2006) (holding that a defendant waived the right to contest his
sentence based on an enhancement when he pled guilty and “explicitly and voluntarily
expos[ed] himself to a specific sentence”); see also United States v. Nguyen, 46 F.3d
781, 783 (8th Cir. 1995); United States v. Durham, 963 F.2d 185, 187 (8th Cir. 1992).
Before the district court sentenced Orozco, it explained to him that he would face a
more severe sentence based on his classification as an armed career criminal and gave
him the opportunity to withdraw his guilty plea. With this knowledge, Orozco
decided to maintain his guilty plea. Therefore, he waived his right to appeal his
resulting sentence based on his status as an armed career criminal.3

      3
        Even if Orozco had not waived this argument, the district court did not plainly
err in sentencing him as an armed career criminal because his prior convictions for
felony lascivious acts with a child constitute violent felonies under the ACCA and the
sentencing guidelines. See United States v. Rodriguez, 979 F.2d 138, 141 (8th Cir.

                                          -3-
      Accordingly, we affirm the district court’s sentence.
                  ____________________________




1992) (holding that a conviction for a lascivious act with a child in violation of Iowa
Code § 709.8 was a crime of violence); see also United States v. Eastin, 445 F.3d
1019, 1022 (8th Cir. 2006) (noting that incestuous intercourse between an adult and
a minor child is a violent felony under the ACCA).

                                         -4-